Title: To George Washington from Rufus Putnam, 8 April 1781
From: Putnam, Rufus
To: Washington, George


                        
                            Brookfield April 8th 1781.
                        
                        I do hereby certifie that from the Situation of Capt. Whipple which he has mentioned
                            above see below and every other circumstance which I am  too respecting him, Service will not in my opinion Suffer—Should he be discharged but on the Contrary be promoted. I am
                            with the highest Esteem Your Excelency Humble Servant
                        
                            Rufus Putnam Colo. 5 M.R.
                            
                        
                        
                            Dear Colo.
                            Danvers Marh 12th 1781
                            this will Inform I receved your faver of 9th Inst. by Colo. Hutchinson by which I am inform’d of your
                                willingness of assisting me in Procuering my Discharge from the armey for which I am much obliged to you, and
                                Considreing of my Unhappy Sittuation of health,of which you have been Informd—I am Deteurmined by youre kind
                                Assistence to resine my Commission and therefore I Have Sent enclosed in this latter my Commission requesting you to
                                Send it forward to his Excellency Genll Washington to garther with the reasons of my requesting the Libberty of
                                resining which are the unhappy Sittuation of health that I Have been in a long time and Still remaine in a Very bad
                                State of health and likely to Continue So. that I have but littell Expecttation Ever to be able to Indeure the
                                hardships of a Camp life any more. The above reasons to garther With Shuch orther Surcumstances as you
                                may think nessacery you will Forward to his Excellency. requesting my Discharge from the armey
                                and when you recive it will be So kind as to Send it forward to me. by which you Will much oblige youre Very Sensear
                                frind and humble Servent
                        
                        
                            Job Whipple
                        
                    